DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 8/30/21 has been entered.

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “retrieving, from the contract dictionary, the corresponding ranking priority for the respective changed string tokens,” wherein the contract dictionary contains:
“a subset of the string tokens identified in the first version of the document have pre-determined corresponding ranking priority values, and 
at least one of the string tokens identified in the first version of the document has a corresponding ranking priority value that is not pre- determined and is instead assigned through user selection, provided via a graphical user interface, of one of the available ranking priority values in the group”.
In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Harpalani discloses identifying changed string tokens between two versions of a document and migrating annotations, such as highlights (Harpalani, col 9-10, rows 65-67 and 1-32). However Harpalani does not disclose Yan does not disclose that the contract dictionary contains both the predetermined string tokens and string tokens that are assigned through user selection.
Therefore, in combination with the other limitations of the independent claim 1, it is allowed. Independent claims 14 and 20 recite the same limitations and are similarly allowed. Likewise, dependent claims 2-6, 8-13, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178